SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

352
CA 15-01953
PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ.


IN THE MATTER OF KIAMBU PORTER,
PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered October 27, 2015 in a proceeding
pursuant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition seeking to annul the Parole Board’s determination denying him
parole release. We conclude that “[t]his appeal must be dismissed as
moot because the determination expired during the pendency of this
appeal, and the Parole Board denied petitioner’s subsequent request
for parole release” (Matter of Patterson v Berbary, 1 AD3d 943, 943,
appeal dismissed and lv denied 2 NY3d 731; see Matter of Robles v
Evans, 100 AD3d 1455, 1455). Contrary to petitioner’s contention, the
exception to the mootness doctrine does not apply here (see Matter of
Sanchez v Evans, 111 AD3d 1315, 1315; see generally Matter of Hearst
Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:    March 31, 2017                       Frances E. Cafarell
                                                 Clerk of the Court